NO. 07-03-0128-CV

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                 DECEMBER 18, 2003
                           ______________________________

                                   ROBERT B. MCCALL,

                                                                  Appellant

                                               v.

                              RAQUEL S. HASKINS, ET AL.,

                                                       Appellees
                         _________________________________

              FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                   NO. 90,543-B; HON. JOHN B. BOARD, PRESIDING
                         _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.

       Robert B. McCall (McCall) appeals from an order dismissing, as frivolous and

malicious, his lawsuit against Raquel S. Haskins and other employees of the Texas

Department of Criminal Justice. We dismiss the appeal.

       The trial court’s order of dismissal was signed on February 18, 2003. McCall filed

his notice of appeal on March 3, 2003. No filing fee accompanied the notice. Nor does

the appellate record indicate that he filed an affidavit of indigence in the trial court with or
before his notice of appeal.1 See TEX . R. APP . P. 20.1(c)(1) (stating that an appellant must

file the affidavit of indigence in the trial court with or before the notice of appeal). The

clerk of this court notified appellant of the omission via letter dated March 17, 2003.

Through that letter, the clerk also notified appellant that the failure to pay the requisite fee

may result in the dismissal of the appeal.

        Instead of delivering the requisite fee, McCall filed, on March 31, 2003, a document

entitled “Affidavit of Inability on Appeal.” Therein, he merely claims to be “unable to pay

the court costs or marshall [sic] fees.” Nothing is said about his income, assets, debts,

dependents, or the like, as required by Texas Rule of Appellate Procedure 20.1(b).2 See

In re Chavez, 62 S.W.3d 225, 227 (Tex. App.–Amarillo 2001, orig. proceeding) (holding

the relator’s mere statement that “I am indigent and unable to pay, or give security . . . [for]

any filing fees or costs . . . .” did not entitle him to the status of an indigent). Nor was the

document filed at a time which permitted anyone to contest it under appellate rule 20.1(e).

        Because McCall has neither paid the filing fee nor relieved himself of the obligation

to do so by complying with Texas Rule of Appellate Procedure 20.1, we dismiss the appeal

under Texas Rule of Appellate Procedure 42.3(c).



                                                            Per Curiam


        1
          McCall did file a document purporting to illustrate his indigent status with the trial court when suit
was initiated. However, that did not relieve him from his obligation to file another when attempting to perfect
an appeal; nor did it entitle him to proceed as an indigent. Holt v. F. F. Enterprises, 990 S.W.2d 756, 758-59
(Tex. App.–Amarillo 1998, pet. denied).
        2
          According to Rule 20.1(b), the affidavit must contain “complete information” about the affiant’s
income, that of his spouse, if any, his assets, his cash on deposit, his dependents, and his debts, among
other things. TEX. R. APP. P. 20.1(b).

                                                       2